EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims 10 and 11 have been rejoined.

The application has been amended as follows: 

In the claims,
Claim 1, line 4, after “layers” and before “contact”, insert “each directly”
Claim 10, lines 1-2, after “manufacturing” in line 1 and before “laminate” in line 2, remove “a laminate for manufacturing”
Claim 10, line 3, after “stack” and before “is sealed”, insert “in which the electronic device is enclosed by the first to fourth soft layers”
Claim 10, line 4, after “making” and before “laminate, replace “a” with “the” 
Claim 14 is cancelled.

Authorization for this examiner’s amendment was given in a telephone interview with Tatsuya Sawada on 10 May 2022.


Reasons for Allowance 

The following is an examiner’s statement of reasons for allowance:

The present claims are allowable over the closest prior art of Tazaki et al. (US Patent Application 2015/0307758 A1, published 29 Oct. 2015, hereinafter Tazaki), Kohara et al. (US Patent Application 2013/0244367 A1, published 19 Sep. 2013, hereinafter Kohara), and Tazaki et al. (WO 2015/099079, published 02 Jul. 2015, hereinafter Tazaki II).

Tazaki et al. (US Patent Application 2015/0307758 A1, published 29 Oct. 2015, hereinafter Tazaki) teaches an organic electronic device sealing resin composition including a block copolymer obtained by hydrogenating 90% or more of all the unsaturated bonds of the block copolymer, wherein the block copolymer has two or more blocks of aromatic vinyl monomers as a main component and one or more blocks of linear conjugated diene monomer as a main component (Abstract).  The hydrogenation of all the unsaturated bonds of the block copolymer refers to a total of aromatic and non-aromatic carbon-carbon unsaturated bonds of the main and sides chains (paragraph 0072), where the hydrogenation ratio of the aromatic carbon-carbon unsaturated bonds is 90% or more (paragraph 0074).  The linear conjugated monomer includes butadiene (paragraph 0040).  Tazaki teaches an embodiment in which the hydrogenated block copolymer has an alkoxysilyl group in order to improve adhesion to materials, such as glass, inorganic matters, and metal (paragraphs 0075 and 0082).  Tazaki teaches an organic electronic device (paragraph 0151) in which a semiconductor layer (Item 506, Figure 5, reproduced below) and drain electrode (Item 505) are enclosed by sealing resin composition layer (Item 507) and gate electrode insulating layer (Item 503).  As shown in Figure 5, the sealing resin composition layer (Item 507) and the gate electrode insulating layer (Item 503) are in contact with the semiconductor layer (Item 506).  Tazaki teaches that the sealing resin composition (Item 507) is composed of the sealing resin composition (paragraph 0158).  Tazaki teaches that for the gate electrode insulating film (Item 503) the same resins as those for the sealing resin composition layer (Item 507) may be used (paragraph 0155). 


    PNG
    media_image1.png
    479
    901
    media_image1.png
    Greyscale

Tazaki teaches the sealing resin composition may include optional components, such as plasticizers for improving adhesion, weather resistance, heat resistance, etc., light stabilizers, ultraviolet absorbers, antioxidants, lubricants, and inorganic fillers (paragraph 0100).  Tazaki teaches that suitable examples of the plasticizers may include oligomers (paragraph 0101), which include hydrocarbon polymers, such as polyisobutylene or polybutene (paragraphs 0101-0102).
It is the examiner’s position that one of ordinary skill in the art would vary the amount or exclude one or more of these optional components independently for the sealing resin composition layer (Item 507, corresponding to the first soft layer) and the gate electrode insulating layer (Item 503, corresponding to the second soft layer) in order to optimize the properties of the two layers based on differences in their location, function, and neighboring components within the device.  For example, Tazaki teaches that the gate electrode insulating film (Item 503, corresponding to the second soft layer) has sealing property, moisture resistance, insulation property, and chemical resistance (paragraph 0155), and the sealing resin composition layer (Item 507, first soft layer) is on an external surface of the device (Figure 5, reproduced above).
Thus, one embodiment of Tazaki’s invention comprises a sealing resin composition layer (Item 507, first soft layer) comprising a polyisobutylene component and an ultraviolet absorber and the gate electrode insulating layer (Item 503, second soft layer) not comprising an ultraviolet absorber nor a polyisobutylene component, which corresponds to the limitation of claim 1 regarding different soft layers, the limitation of claim 12 regarding the two layers comprising different materials and the limitation of claim 13 regarding there being an ultraviolet absorber in the first soft layer but not in the second soft layer.
Tazaki does not disclose the flexural modulus and the water vapor permeability of the layers comprising his hydrogenated block copolymer with alkoxysilyl groups nor the inclusion of two additional soft layers (third and fourth soft layers), both of which are in direct contact with an electronic device.

Kohara et al. (US Patent Application 2013/0244367 A1, published 19 Sep. 2013, hereinafter Kohara) teaches an alkoxysilyl group-containing hydrogenated block copolymer for encapsulating electric/electronic devices (Abstract and paragraph 0155).  Kohara teaches his laminates have water vapor permeabilities of 1.3-2.1 g/(m2-day) at 40⁰C and 90% RH with a laminate thickness of 400 [Symbol font/0x6D]m (paragraph 0225 and Table 1), which corresponds to water vapor permeabilities of 5.2-8.4 g/(m2-24 hr)*100 [Symbol font/0x6D]m.  
Kohara not disclose the flexural modulus of his hydrogenated block copolymer with alkoxysilyl groups nor having four soft layers each in direct contact with an electronic device.

Tazaki II teaches an adhesive (sealing) film for encapsulating organic electronic devices that comprises alkoxysilyl group-containing hydrogenated block copolymer of aromatic vinyl monomers and conjugated diene monomers (page 1, lines 10-12, page 2, lines 52-61, page 18, lines 710-713).  Tazaki II teaches that the resin for the adhesive (sealing) film has a glass transition temperature of 70 to 200⁰C (page 24, lines 996-998).
Tazaki II does not disclose the flexural modulus of his hydrogenated block copolymer with alkoxysilyl groups nor having four soft layers each in direct contact with an electronic device.

Claims 1, 5, 7-9, and 12-13 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10-11, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 15 Jun. 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Given that claims 10-11 include all the limitations of allowable claim 1, it is noted that present claims 10-11 are allowable over the prior art of Tazaki, Kohara, and Tazaki II for the same reasons set forth above.


In light of the above, the present claims are passed to issue.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is (571)272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/JOHN VINCENT LAWLER/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787